DETAILED ACTION
This action is in response to the Amendment dated 25 August 2021.  Claims 1-14, 22 and 24 are amended.  Claims 25-30 have been added.  No claims have been cancelled.  Claims 1-30 remain pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 25 August 2021 has been received, entered into the record, and considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Based on applicant’s amendment, the 35 U.S.C. 112(b)/second paragraph rejection of claims 9, 11 and 22 is withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-19 and 22-30 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2013/0006776 A1) in view of O’Connor et al. (US 2015/0178761 A1) and further in view of Hall et al.(US 7,107,231 B1) and further in view of Walker (US 2015/0256903 A1).

As for independent claim 1, Miller teaches a system comprising:
one or more processors; and one or more computer-readable media having stored thereon executable instructions that when executed by the one or more processors configure the POS computer system perform at least the following: [(e.g. see Miller paragraph 0007) ”and POS terminal 111 preferably comprises a processor or computing device enabled to process electronic signals”].
when the fuel controller is in an uninterrupted state, the fuel controller configured to receive the first user input from the display at the fuel dispenser, and transmit the user information to the POS computer system [(e.g. see Miller paragraphs 0007, 0009, 0012, 0013) ”After approaching the fuel pump 112a, the customer will scan the QR code using his mobile device 101. Preferably, the customer will use the camera or other built-in input device on the mobile device 101 to read the QR code … After approaching the fuel pump 112a, the customer will scan the QR code using his mobile device 101. Preferably, the customer will use the camera or other built-in input device on the mobile device 101 to read the QR code … the QR code may be displayed on an electronic display of the fuel pump 112a … POS terminal 111 is further connected to one or more fuel pumps 112a-112c”].
in response to receiving the user information, request data from an external database stored in an external storage that is remote from the POS computer system or the fuel controller, the data being associated with the user information contained in the first user input [(e.g. see Miller paragraphs 0014, 0015, 0016) ”connect to the remote web server 105 … At step 202, the app or web browser will communicate with web server 105 via cell tower 102 and communications network 103. The app or web browser will preferably transmit the complete URL (or the parameters extracted therefrom) to software that is running on the web server 105. The software running on web server 105 will preferably process the URL (or the extracted parameters) to uniquely identify the fuel pump 112a where the customer is located. For example, the web server 105 may utilize parameters for a merchant ID, a location ID, and a pump ID embedded in the URL to uniquely identify fuel pump 112a. In another example, the web server 105 may utilize the unique ID embedded in the URL to uniquely identify fuel pump 112a … Once identified, the web server 105 will, at step 203, transmit information about the customer's location to the mobile device 101. For example, the web server 105 may return graphics, address information, or other location information related to the store or location where fuel pump 112a is located. The web server 105 may also return specific advertisements, interactive or static menus, and/or special offers related to the store where fuel pump 112a is located. In some embodiments, the app or web browser running on the customer's mobile device 101 may prompt the customer to verify that his location has been identified correctly.”].
communicate a bypass command to the fuel controller, switching the fuel controlled from the uninterrupted state to the interrupted state [(e.g. see Miller paragraphs 0028, 0031) ”the POS terminal 111 may verify the customer's identity using the identity information submitted in step 204. As discussed above, this verification of the customer's identity may help the merchant deter fraud … At step 211, the payment server 110 will send a message to the POS terminal 111 indicating whether the transaction is authorized or not. If the transaction is not authorized, the POS terminal 111 will send a message to the fuel pump 112a and/or the mobile device 101 (via web server 105) indicating that the method of payment was declined. In some embodiments, the customer will be given the opportunity to enter another form of payment and/or select a lower amount of fuel for purchase. If the transaction is authorized by the payment server 110, then the POS terminal 111 will send a signal or message to the fuel pump 112a to permit the customer to begin fueling. In response, the fuel pump 112a will permit the dispensing of fuel and may also display a message to the customer stating that the customer can begin fueling. Preferably, the POS terminal 111 will also send a signal or message to web server 105 indicating that the transaction has been approved. Web server 105 will preferably forward the signal or message to mobile device 101 which may then display a message to the customer indicating that he can begin fueling”].

Miller does not specifically teach receive user information contained in a first user input from the fuel controller, in response to receiving the requested data from the external database, identify a content element associated with the requested data, the content element being stored in a storage that is accessible by the fuel controller, or wherein the bypass command further comprises a first custom interface indication comprising an indication of the content element, causing the fuel controller to use the pointer to retrieve the content element from the internal storage and pass the content element to the display at the fuel dispenser, which in turn causes the display to display a first custom interface.  However, in the same field of invention, O’Connor teaches:
receive user information contained in a first user input from the fuel controller [(e.g. see O’Connor paragraph 0037) ”The recipient provides an account identifier, as shown at step 360.”].
in response to receiving the requested data from the external database, the content element being stored in an internal storage that is local to the POS computer system or the fuel controller [(e.g. see O’Connor paragraphs 0029, 0038 and Fig. 3 numeral 210) ”if a reward associated with the loyalty reward account or personal identifier has been stored in the central server 50, the central server 50 may retrieve the reward for use during the transaction. At step 364, the central server 50 retrieves the amount of the reward and the custom message 73 associated with the reward and transmits both to the point of sale. The point of sale may be, for example, a point of sale terminal 20 within a store 180 or a point of sale terminal 70 on a fuel pump 60 external to the store 180 … A mass storage device 210, such as a magnetic storage device or flash memory, is included in the exemplary processing unit 200. The mass storage device 210 stores, for example, an operating system and application software. The mass storage device 210 may also be used to store other data, such as the discounts, custom messages, and/or loyalty program records according to the system requirements”].
wherein the bypass command further comprises a first custom interface indication comprising an indication of the content element, causing the fuel controller to use the pointer to retrieve the content element from the internal storage and pass the content element to the display at the fuel dispenser, which in turn causes the display to display a first custom interface [(e.g. see O’Connor paragraphs 0029, 0037, 0038, 0039, 0040 and Fig. 6 numeral 368) ”The recipient provides an account identifier, as shown at step 360. The account identifier may be encoded in a loyalty program device such as an identification card, which includes a magnetic strip for encoding data or a device with an NFC transmitter and memory for storing data … if a reward associated with the loyalty reward account or personal identifier has been stored in the central server 50, the central server 50 may retrieve the reward for use during the transaction. At step 364, the central server 50 retrieves the amount of the reward and the custom message 73 associated with the reward and transmits both to the point of sale … As the child begins to pump gas, the custom message 73 is played on the display 72 of the fuel pump 60 … A mass storage device 210, such as a magnetic storage device or flash memory, is included in the exemplary processing unit 200. The mass storage device 210 stores, for example, an operating system and application software. The mass storage device 210 may also be used to store other data, such as the discounts, custom messages, and/or loyalty program records according to the system requirements”].  Examiner notes that O’Connor shows the ability for an external server to identify content to be presented to the user on a display of a fuel pump where the fuel pump stores the content locally within internal mass storage (numeral 210).  However, it is not explicit that an address/pointer is used to identify the content (please see Walker below).
Therefore, considering the teachings of Miller and O’Connor, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add receive user information contained in a first user input from the fuel controller, in response to receiving the requested data from the external database, identify a content element associated with the requested data, the content element being stored in a storage that is accessible by the fuel controller, or wherein the bypass command further comprises a first custom interface indication comprising an indication of the content element, causing the fuel controller to use the pointer to retrieve the content element from the internal storage and pass the content element to the display at the fuel dispenser, which in turn causes the display to display a first custom interface, as taught by O’Connor, to the teachings of Miller because personalized messages at the merchant associates the message with the merchant and builds brand loyalty (e.g. see O’Connor abstract).

Miller and O’Connor do not specifically teach the fuel controller having an uninterrupted state and an interrupted state, when the fuel controller is in the uninterrupted state, the fuel controller configured to control a display at the fuel dispenser, and when the fuel controller is in the interrupted state, the fuel controller bypasses control of the display to the computer system, as such the fuel controller functions as an interface layer passing communication between the computer system and the display at the fuel dispenser, or in response to receiving an indication from the fuel controller, indicating completion of dispensing fuel, transmit a release command, switching the fuel controller from the interrupted state back to the uninterrupted state.  However, in the same field of invention, Hall teaches:
the fuel controller having an uninterrupted state and an interrupted state, when the fuel controller is in the uninterrupted state, the fuel controller configured to control a display at the fuel dispenser, and when the fuel controller is in the interrupted state, the fuel controller bypasses control of the display to the computer system, as such the fuel controller functions as an interface layer passing communication between the computer system and the display at the fuel dispenser [(e.g. see Hall col 12 lines 45-55, col 17 lines 30-55 and Fig. 4 numerals 110, 116) ”The CO 110 can interject such announcements into the LO 110 system to present to the customers such announcements. Notably, where severe weather is involved, the LO 116 could request that the CO 110 provide an override transmission to download the EBS to LPS announcements. Alternatively, the CO 110 could monitor weather and news information for its remote LO sites 116 and provide that information for download to the site master 900 when it checks-in for updates. Still further, the disclosed display subassembly 910 could be configured with sensors to monitor weather information, for example, barometric pressure, and temperature swings, which sensed conditions could trigger the site master 900 to login to the CO 110 for possible EBS or weather information. These weather monitoring sensors could also be configured into the site master 900 to trigger it so connect to the CO 116 for out-of-schedule EBS weather announcements for ultimate presentation to the customers. Personnel on duty at the time of any announcements normally broadcast over television or radio could also enable a switch which would trigger input of such announcement into the site master 900 for immediate presentation to customers … CO 110 communicates with a remote site (LO 116) via the GCN 400. The LO 116 contains a site master computer 900 which provides the primary interface for file uploads and downloads between the LO 116 and the CO 110. The site master CPU 900 periodically checks back with the CO 110 computer system for updated downloads which contain audio, video (e.g., MPEG files), and text scheduling programs which are ultimately executed by the site master 900 and wirelessly transmitted via an antenna 901 to each fuel dispenser”].  The determination of whether a preamble limits a claim is made on a case-by-case basis in light of the facts in each case; there is no litmus test defining when a preamble limits the scope of a claim. Catalina Mktg. Int’l v. Coolsavings.com, Inc., 289 F.3d 801, 808, 62 USPQ2d 1781, 1785 (Fed. Cir. 2002).
in response to receiving an indication from the fuel controller, indicating completion of dispensing fuel, transmit a release command, switching the fuel controller from the interrupted state back to the uninterrupted state [(e.g. see Hall col 10 lines 41-44, col 11 lines 26-39) ”Flow is then to a function block 718 where the customer then begins pumping the fuel. Flow is then to a function block 720 where the programming is presented to the customer, and the customer watches and/or listens to programming as provided on the fuel dispenser display 102. Flow is then to a decision block 722 to determine if the customer has completed the fueling operation. If so, flow is out the "Y" path to a function block 724 where the customer returns the nozzle assembly 108 to the fuel dispenser system 100. As indicated hereinabove, the return of nozzle assembly 108 triggers a sensor 206 which indicates to the CPU 200 that the programming should wind down such that an ending message is presented to the customer. Flow is then to a stopping point … Flow then continues to function block 634 where the customer inserts the fuel nozzle assembly 108 back into the fuel dispenser system 110, which triggers an ending message. The process then stops”].
Therefore, considering the teachings of Miller, O’Connor and Hall, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add the fuel controller having an uninterrupted state and an interrupted state, when the fuel controller is in the uninterrupted state, the fuel controller configured to control a display at the fuel dispenser, and when the fuel controller is in the interrupted state, the fuel controller bypasses control of the display to the computer system, as such the fuel controller functions as an interface layer passing communication between the computer system and the display at the fuel dispenser, or in response to receiving an indication from the fuel controller, indicating completion of dispensing fuel, transmit a release command, switching the fuel controller from the interrupted state back to the uninterrupted state, as taught by Hall, to the teachings of Miller and O’Connor because of the manually intensive nature to change the programming piped to the individual fuel pumps it is easier for the user to implement and maintain a fuel dispenser advertising system which targets the individual customer in order capture his or her attention (e.g. see Hall col 1 lines 43-60).

Miller, O’Connor and Hall do not specifically teach identify a pointer that points to a content element associated with the requested data.  However, in the same field of invention, Walker teaches:
identify a pointer that points to a content element associated with the requested data [(e.g. see Walker paragraphs 0043, 0059, 0075) ”The supplemental content identifying data and supplemental content may be addressable using a URI or URL, and/or it may be addressable using some other technique … The supplemental content identifying data may identify one or more supplemental content items and provide display parameters for the supplemental content items (e.g., 304a and 304b of FIG. 3C) associated with primary content 301. In the illustrated embodiment of FIG. 3A, identifier 302 is shown as part of display 300. While identifier 302 is shown as a URL link, it may take any suitable form such as an icon, widget, sound, indicator on a computing device, program guide indicator, and/or indicator on a supplemental device. Alternatively, in some embodiments identifier 302 may not be displayed on display 300. In some embodiments, identifier 302 may be associated with and/or comprise a URI (Uniform Resource Identifier) and/or URL (Uniform Resource Locator) providing an address of the supplemental content identifying data … supplemental content identifying data associated with the identifier may be retrieved. The supplemental content identifying data may indicate available supplemental content associated with the primary content. Where the identifier is a URI/URL, the identifier may be used as an address to retrieve the supplemental content identifying data … In other embodiments, the supplemental content identifying data may be located on storage local to either the premises 102 and/or the local office 103”].
Therefore, considering the teachings of Miller, O’Connor, Hall and Walker, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add identify a pointer that points to a content element associated with the requested data, as taught by Walker, to the teachings of Miller, O’Connor and Hall because using local addressing improves the speed in handling requests for the content and may reduce the number of requests made to external servers (e.g. see Walker paragraph 0075).

As for dependent claim 2, Miller, O’Connor, Hall and Walker teach the system as described in claim 1 and Miller further teaches:
wherein the first user input comprises a universally unique identifier (UUID), the UUID being unique within at least a dataset accessible by the POS computer system [(e.g. see Miller paragraph 0010) ”the QR code will encode a Uniform Resource Locator (URL). In addition to a domain name, the URL preferably comprises one or more parameters that uniquely identify fuel pump 112a. For example, the URL may comprise a merchant ID, a location ID, and a pump ID to uniquely identify fuel pump 112a. In another example, the URL may comprise a location ID and a pump ID. In yet another example, the URL may comprise a pump ID”].

As for dependent claim 3, Miller, O’Connor, Hall and Walker teach the system as described in claim 1 and Miller further teaches:
wherein the first user input is received via one or more of a magnetic card reader input, a near-field chip (NFC) receiver input, an EMV receiver input, a radio frequency identifier (RFID) input, a wireless data receiver input, a keypad input, a mobile application communication, or a cloud service communication [(e.g. see Miller paragraphs 0012, 0013) ”After approaching the fuel pump 112a, the customer will scan the QR code using his mobile device 101. Preferably, the customer will use the camera or other built-in input device on the mobile device 101 to read the QR code … After approaching the fuel pump 112a, the customer will scan the QR code using his mobile device 101. Preferably, the customer will use the camera or other built-in input device on the mobile device 101 to read the QR code”].

As for dependent claim 4, Miller, O’Connor, Hall and Walker teach the system as described in claim 1 and Miller further teaches:
wherein while in the uninterrupted state, the fuel controller generates a default interface for display at the display of the fuel dispenser [(e.g. see Miller paragraph 0009) ”The fuel pump 112a preferably has a sticker or otherwise displays a QR code that uniquely identifies the fuel pump 112a (including the store, merchant, or other location where the fuel pump 112a is located)”].

As for dependent claim 5, Miller, O’Connor, Hall and Walker teach the system as described in claim 1, but Miller does not specifically teach wherein the first user input comprises a user identifier and the POS computer system associated the user identifier with one or more data within the external database to generate a portion of the first custom interface.  However, O’Connor teaches:
wherein the first user input comprises a user identifier and the POS computer system associated the user identifier with one or more data within the external database to generate a portion of the first custom interface [(e.g. see O’Connor paragraphs 0037, 0038 and Fig. 6) ”The recipient provides an account identifier, as shown at step 360. The account identifier may be encoded in a loyalty program device such as an identification card, which includes a magnetic strip for encoding data or a device with an NFC transmitter and memory for storing data … if a reward associated with the loyalty reward account or personal identifier has been stored in the central server 50, the central server 50 may retrieve the reward for use during the transaction. At step 364, the central server 50 retrieves the amount of the reward and the custom message 73 associated with the reward and transmits both to the point of sale”].
The motivation to combine is the same as that used for claim 1.

As for dependent claim 6, Miller, O’Connor, Hall and Walker teach the system as described in claim 5, but Miller does not specifically teach wherein the portion of the first custom interface indication comprises a promotional offer or a recommendation.  However, O’Connor teaches:
wherein the portion of the first custom interface indication comprises a promotional offer or a recommendation [(e.g. see O’Connor paragraphs 0037, 0038 and Fig. 6) ”The recipient provides an account identifier, as shown at step 360. The account identifier may be encoded in a loyalty program device such as an identification card, which includes a magnetic strip for encoding data or a device with an NFC transmitter and memory for storing data … if a reward associated with the loyalty reward account or personal identifier has been stored in the central server 50, the central server 50 may retrieve the reward for use during the transaction. At step 364, the central server 50 retrieves the amount of the reward and the custom message 73 associated with the reward and transmits both to the point of sale”].
The motivation to combine is the same as that used for claim 1.

As for dependent claim 9, Miller, O’Connor, Hall and Walker teach the system as described in claim 1, but Miller does not specifically teach wherein in response to receiving a second user input, the POS computer system communicates a second custom interface to the fuel controller.  However, O’Connor teaches:
wherein in response to receiving a second user input, the POS computer system communicates a second custom interface to the fuel controller [(e.g. see O’Connor paragraph 0039) ”If the central server 50 identifies multiple rewards associated with a customer loyalty account … According to yet another embodiment of the invention, the central server 50 transmits a list of each reward associated with an account to the point of sale. The list is presented to the customer and the customer may select one or more of the rewards to apply. The customer may utilize, for example, a touch screen on the customer monitor 100 or the selection buttons 71 on the point of sale terminal 70 on the fuel pump 60 to select a reward. It is further contemplated that the point of sale terminal 20 or 70 may first prompt a customer to confirm that they would like to apply a reward and/or hear a custom message 73 prior to applying the amount to the transaction and playing the custom message 73”].
The motivation to combine is the same as that used for claim 1.

As for dependent claim 10, Miller, O’Connor, Hall and Walker teach the system as described in claim 1 and Miller further teaches:
wherein the POS computer system generates the bypass command as a result of identifying that the first user input includes a user identifier of a known user [(e.g. see Miller paragraphs 0028, 0031) ”the POS terminal 111 may verify the customer's identity using the identity information submitted in step 204. As discussed above, this verification of the customer's identity may help the merchant deter fraud … At step 211, the payment server 110 will send a message to the POS terminal 111 indicating whether the transaction is authorized or not. If the transaction is not authorized, the POS terminal 111 will send a message to the fuel pump 112a and/or the mobile device 101 (via web server 105) indicating that the method of payment was declined. In some embodiments, the customer will be given the opportunity to enter another form of payment and/or select a lower amount of fuel for purchase. If the transaction is authorized by the payment server 110, then the POS terminal 111 will send a signal or message to the fuel pump 112a to permit the customer to begin fueling. In response, the fuel pump 112a will permit the dispensing of fuel and may also display a message to the customer stating that the customer can begin fueling. Preferably, the POS terminal 111 will also send a signal or message to web server 105 indicating that the transaction has been approved. Web server 105 will preferably forward the signal or message to mobile device 101 which may then display a message to the customer indicating that he can begin fueling”].

As for dependent claim 11, Miller, O’Connor, Hall and Walker teach the system as described in claim 1 and Miller further teaches:
wherein based on receiving a second user input the POS computer system communicates a release command to the fuel controller that places the fuel controller back into the uninterrupted state [(e.g. see Miller paragraph 0043, 0044) ”The customer may then touch a "yes" button on a touchscreen of the mobile device 101 indicating that he is done purchasing non-fuel items and is ready to finalize his transaction. The mobile device 101 will then preferably send a message to the web server 105 indicating that the customer wishes to finalize his transaction. The web server 105 will then preferably relay the message to the POS terminal 111 … the mobile device 101 may display a countdown timer after the mobile device 101 receives a message from the web server 105 in step 215 indicating that the customer has completed pumping fuel. When the countdown timer reaches zero, the POS terminal 111 may automatically finalize the transaction without waiting to receive a message from the mobile device 101 or web server 105. In this manner, the finalization of the transaction can be ensured even if the customer does not expressly choose to finalize the transaction”].

As for dependent claim 12, Miller, O’Connor, Hall and Walker teach the system as described in claim 1, but Miller does not specifically teach wherein the first custom interface indication includes an identifier that identifies a preconfigured custom interface stored at one or both of the fuel dispenser and the fuel controller.  However, O’Connor teaches:
wherein the first custom interface indication includes an identifier that identifies a preconfigured custom interface stored at one or both of the fuel dispenser and the fuel controller [(e.g. see O’Connor paragraph 0038) ”if a reward associated with the loyalty reward account or personal identifier has been stored in the central server 50, the central server 50 may retrieve the reward for use during the transaction. At step 364, the central server 50 retrieves the amount of the reward and the custom message 73 associated with the reward and transmits both to the point of sale. The point of sale may be, for example, a point of sale terminal 20 within a store 180 or a point of sale terminal 70 on a fuel pump 60 external to the store 180”].
The motivation to combine is the same as that used for claim 1.

As for dependent claim 13, Miller, O’Connor, Hall and Walker teach the system as described in claim 1, but Miller does not specifically teach wherein identifying a preconfigured custom interface at either or both of the fuel dispenser and the fuel controller includes providing an instruction to cause the preconfigured custom interface to be communicated to the fuel dispenser.  However, O’Connor teaches:
wherein identifying a preconfigured custom interface at either or both of the fuel dispenser and the fuel controller includes providing an instruction to cause the preconfigured custom interface to be communicated to the fuel dispenser [(e.g. see O’Connor paragraph 0038) ”The amount of the reward is applied to the transaction, as shown in step 366 and the custom message 73 is played during the transaction. If the point of sale is within the store 180, the custom message 73 may be displayed, for example, on a customer monitor 100 in communication with the point of sale terminal 20. If the point of sale is at the fuel pump 60, the custom message 73 may be shown on the display 72 of the fuel pump 60”].
The motivation to combine is the same as that used for claim 1.

As for dependent claim 24, Miller, O’Connor, Hall and Walker teach the system as described in claim 2, but Miller does not specifically teach wherein the UUID comprises one or more identifiers selected from a group comprising: a user name; an account number; a rewards number; or a fleet account identifier.  However, O’Connor teaches:
wherein the UUID comprises one or more identifiers selected from a group comprising: a user name; an account number; a rewards number; or a fleet account identifier [(e.g. see O’Connor paragraph 0037) ”The recipient provides an account identifier, as shown at step 360. The account identifier may be encoded in a loyalty program device such as an identification card, which includes a magnetic strip for encoding data or a device with an NFC transmitter and memory for storing data”].
The motivation to combine is the same as that used for claim 1.

As for independent claim 14, Miller, O’Connor, Hall and Walker teaches a method.  Claim 14 discloses substantially the same limitations as claim 1.  Therefore, it is rejected with the same rational as claim 1.

As for dependent claim 15, Miller, O’Connor, Hall and Walker teach the method as described in claim 14; further, claim 15 discloses substantially the same limitations as claim 24.  Therefore, it is rejected with the same rational as claim 24.

As for dependent claim 16, Miller, O’Connor, Hall and Walker teach the method as described in claim 14; further, claim 16 discloses substantially the same limitations as claim 3.  Therefore, it is rejected with the same rational as claim 3.

As for dependent claim 17, Miller, O’Connor, Hall and Walker teach the method as described in claim 14; further, claim 17 discloses substantially the same limitations as claim 4.  Therefore, it is rejected with the same rational as claim 4.

As for dependent claim 18, Miller, O’Connor, Hall and Walker teach the method as described in claim 14; further, claim 18 discloses substantially the same limitations as claim 5.  Therefore, it is rejected with the same rational as claim 5.

As for dependent claim 19, Miller, O’Connor, Hall and Walker teach the method as described in claim 18; further, claim 19 discloses substantially the same limitations as claim 6.  Therefore, it is rejected with the same rational as claim 6.

As for dependent claim 22, Miller, O’Connor, Hall and Walker teach the method as described in claim 14; further, claim 22 discloses substantially the same limitations as claim 9.  Therefore, it is rejected with the same rational as claim 9.

As for dependent claim 23, Miller, O’Connor, Hall and Walker teach the method as described in claim 14; further, claim 23 discloses substantially the same limitations as claim 10.  Therefore, it is rejected with the same rational as claim 10.

As for dependent claim 25, Miller, O’Connor, Hall and Walker teach the system as described in claim 1, but Miller, O’Connor and Hall do not specifically teach the following limitation.  However, Walker teaches:
the POS computer system further configured to cause the fuel controller to integrate the data from an external database and content element stored in the internal storage, the first custom interface comprising the integrated data [(e.g. see Walker paragraph 0003, 0067) ”An address or other identifier in the supplemental content identifying data may be used to retrieve at least a portion of the available one or more supplemental content items, and a display may be generated combining the content item with the supplemental content … The selected supplemental content items may be displayed on the same display device as the associated primary content, providing a combined display of the supplemental and primary content, and/or on a separate device. The supplemental content items may be displayed alongside of the associated primary content, and/or the supplemental content items may be incorporated within a display of the primary content. In some embodiments, supplemental content may replace portions of the associated primary content”].
The motivation to combine is the same as that used for claim 1.

As for dependent claim 26, Miller, O’Connor, Hall and Walker teach the system as described in claim 25, but Miller does not specifically teach the following limitation.  However, O’Connor teaches:
wherein in response to receiving the user information, the POS computer system further configured to request second data from an internal database stored in an internal storage that is local to the POS computer system or the fuel controller, the second data being associated with previous transactions processed on premises [(e.g. see O’Connor paragraphs 0003, 0035, 0039) ”The central server may store a history of purchases made by the customer and may identify rewards for which the customer has qualified … If the central server 50 identifies multiple rewards associated with a customer loyalty account, the central server 50 retrieves one or more of the rewards according to a predefined set of rules. According to one embodiment of the invention, the central server 50 retrieves the reward having the highest value first and the remaining rewards on subsequent transactions in descending order of value. Optionally, multiple rewards may be applied to a single transaction. Each of the rewards and the associated message is retrieved from the central server 50 … The custom message 73 may be a pre-recorded message, for example, a professionally recorded spot, thanking a customer for purchasing a particular product”].
The motivation to combine is the same as that used for claim 25.

As for dependent claim 27, Miller, O’Connor, Hall and Walker teach the system as described in claim 1, but Miller, O’Connor and Hall do not specifically teach the following limitation.  However, Walker further teaches:
wherein the content element comprises a display template; the POS computer system is further configured to cause the fuel controller to instantiate the data from the external database into the display template; and the first custom interface comprises the display template instantiated with the data from the external database [(e.g. see Walker paragraph 0062) ”The supplemental content identifying data may further specify various content attributes of the supplemental content item, such as resolution, size, duration, applications used, subscriptions, and the like. The supplemental content identifying data may further specify style attributes defining a display of the supplemental content item, similar to a style sheet. For example, the style attributes may specify display location, transparency, width, height, font, text size, color, background, and the like”].
The motivation to combine is the same as that used for claim 1.

As for dependent claim 28, Miller, O’Connor, Hall and Walker teach the system as described in claim 1, but Miller does not specifically teach the following limitation.  However, O’Connor teaches:
the POS computer system further configured to: predict a threshold for a purchasing decision based on prior transactions of the user; identify a promotional offer based on the predicted threshold for the purchase decision by the user; and identify a pointer that points to content element associated with the promotional offer [(e.g. see O’Connor paragraphs 0003, 0039 and Fig. 6 numeral 368) ”The central server may store a history of purchases made by the customer and may identify rewards for which the customer has qualified … If the central server 50 identifies multiple rewards associated with a customer loyalty account, the central server 50 retrieves one or more of the rewards according to a predefined set of rules. According to one embodiment of the invention, the central server 50 retrieves the reward having the highest value first and the remaining rewards on subsequent transactions in descending order of value. Optionally, multiple rewards may be applied to a single transaction. Each of the rewards and the associated message is retrieved from the central server 50”].
The motivation to combine is the same as that used for claim 1.

As for dependent claim 29, Miller, O’Connor, Hall and Walker teach the system as described in claim 28, but Miller does not specifically teach the following limitation.  However, O’Connor teaches:
wherein the promotional offer is also based on previous transaction records associated with the user [(e.g. see O’Connor paragraphs 0003, 0026, 0035) ”The central server may store a history of purchases made by the customer and may identify rewards for which the customer has qualified … The gas station may include fuel products for sale outside a convenience store 180 and non-fuel products for sale within the convenience store 180 … The custom message 73 may be a pre-recorded message, for example, a professionally recorded spot, thanking a customer for purchasing a particular product”].
The motivation to combine is the same as that used for claim 28.

As for dependent claim 30, Miller, O’Connor, Hall and Walker teach the system as described in claim 28, but Miller does not specifically teach the following limitation.  However, O’Connor teaches:
wherein the promotional offer is associated with a product sold inside the fuel station building [(e.g. see O’Connor paragraphs 0003, 0026, 0034, 0035) ”The central server may store a history of purchases made by the customer and may identify rewards for which the customer has qualified … The gas station may include fuel products for sale outside a convenience store 180 and non-fuel products for sale within the convenience store 180 … he custom message 73 may be a pre-recorded message, for example, a professionally recorded spot, thanking a customer for purchasing a particular product … The promotion may be, for example, a predefined dollar amount rewarded to the common customer upon purchase of merchandise”].
The motivation to combine is the same as that used for claim 28.

Claims 7, 8, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2013/0006776 A1) in view of O’Connor et al. (US 2015/0178761 A1) and further in view of Hall et al. (US 7,107,231 B1) and further in view of Walker (US 2015/0256903 A1), as applied to claim 5 above, and further in view of Fieglein et al. (US 2018/0105413 A1).

As for dependent claim 7, Miller, O’Connor, Hall and Walker teach the system as described in claim 5, but do not specifically teach wherein the portion of the first custom interface indication comprises interface elements configured to allow a user to select multiple fuel products within a single transaction.  However, in the same field of invention, Fieglein teaches:
wherein the portion of the first custom interface indication comprises interface elements configured to allow a user to select multiple fuel products within a single transaction [(e.g. see Fieglein paragraph 0054 and Figs. 4 and 5) ”The interface can also be configured to allow a user to select a specified amount of each octane grade. For example, the interface can include ninth, tenth and eleventh graphical elements 418, 420, 422 that a user can interact with to adjust percentages of fuel components to create a desired fuel mixture. As shown in FIG. 4, the ninth and tenth graphical elements 418, 420 can be used to adjust amounts of 89 and 97 octane grade fuel, and the eleventh graphical element 422 can be used to adjust an amount of E85 fuel. As an example, the user can rotate a dial or touch plus and minus buttons of the ninth, tenth and eleventh graphical elements 418, 420, 422 to set a percentage for each of three grades to be present in the customized blend”].
Therefore, considering the teachings of Miller, O’Connor, Hall, Walker and Fieglein, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add wherein the portion of the first custom interface indication comprises interface elements configured to allow a user to select multiple fuel products within a single transaction, as taught by Fieglein, to the teachings of Miller, O’Connor, Hall and Walker because it enables a user to create customized fuel blends at a fuel dispenser (e.g. see Fieglein paragraph 0006).

As for dependent claim 8, Miller, O’Connor, Hall, Walker and Fieglein teach the system as described in claim 7, but Miller, O’Connor, Hall and Walker do not specifically teach wherein the multiple fuel products are selectable in an order determined by the user.  However, Fieglein teaches:
wherein the multiple fuel products are selectable in an order determined by the user [(e.g. see Fieglein paragraph 0053 and Figs. 4 and 5) ”interface also includes fourth and fifth graphical elements, illustrated as first and second arrows 408, 410, that can be adjacent a sixth graphical element 412 that displays a currently selected octane grade, and can facilitate adjusting the octane grade. For example, a user can touch a portion of the display 120 corresponding to a location of the second arrow 410 to increase an amount of octane in the fuel mixture to a value displayed in a seventh graphical element 412 to the right of the second arrow 410. Alternatively, the user can touch a portion of the display 120 corresponding to a location to first arrow 408 to decrease the amount of octane in the fuel mixture to a value displayed in an eighth graphical element 414 to the left of the first arrow 408. Increases and decreases can occur incrementally allowing the user to select any grade within a range of available octane grades that the dispenser has the ability to provide”].
The motivation to combine is the same as that used for claim 7.
	
As for dependent claim 20, Miller, O’Connor, Hall and Walker teach the method as described in claim 18; further, claim 20 discloses substantially the same limitations as claim 7.  Therefore, it is rejected with the same rational as claim 7.

As for dependent claim 21, Miller, O’Connor, Hall, Walker and Fieglein teach the method as described in claim 20; further, claim 21 discloses substantially the same limitations as claim 8.  Therefore, it is rejected with the same rational as claim 8.

Response to Arguments
Applicant's arguments, filed 25 August 2021, have been fully considered but they are not persuasive.

Applicant argues that [“none of the cited references discloses retrieving data from an external storage and based on the data retrieved from the external storage, identifying a pointer pointing to content element stored in an internal storage.” (Page 12).].

The argument described above, in paragraph number 10, with respect to the newly added limitations to the independent claims has been considered, but is moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J FIBBI whose telephone number is (571)-270-3358. The examiner can normally be reached Monday - Thursday (8am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571)-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER J FIBBI/Primary Examiner, Art Unit 2174